DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 5, line 2, reference to “the hinge protrusion” appears indefinite since multiple hinge protrusions have been previously set forth.  Which is being referenced?   Likewise, in line 3, reference to “the hinge wall” appears indefinite since multiple hinge walls have been set forth.  Which is being referenced”
	In claim 6, lines 5-6, there is no antecedent basis for “the inner wall of the insertion groove”.
	In claim 7, line 3, reference to “the hinge protrusion” appears indefinite since multiple hinge protrusions have been set forth.  Which is being referenced?


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chow (US patent 4,953,251).
	The publication to Chow discloses the invention as is claimed.  Chow discloses a wiper device (20, fig. 1) coupled to a wiper arm (28) via an adapter (32).  The wiper device comprises a contact member (22), at least configured to wipe off foreign substances as claimed, a lever structure configured to press the contact member to be in contact with a windshield (24), such lever structure having a plurality of levers (30, 40) connected in a multi-level structure.  The lever structure includes a connection member (38, fig. 2) that hinge connects a pair of levers (30, 40).

	With respect to claim 3, the first lever (40) is formed with a pair of hinge walls (60) facing each other.  The connection member is inserted between such hinge walls and hinge connected thereto by hinge protrusions (52) engaging with hinge grooves (50).  An end of the second lever (30) is inserted into the connection member as illustrated in figures 2 and 3.
	With respect to claim 4, while Chow shows hinge protrusions (52) on the first lever and hinge grooves (50) on the connection member, Chow discloses that the location of such can be reversed, such that the hinge protrusions are on the connection member and the hinge grooves are on the first lever as claimed (see column 3, lines 33-45).
	With respect to claim 5, the connection member is provided with a damage prevention protrusion (64) disposed adjacent to the hinge protrusion and protruding to be supported by the hinge wall as at (66).  See column 2, line 67 to column 3, line 8.  Note that structure defined between components (30 and 38) is also present between components (38 and 40).  See column 3, lines 22-26.
	With respect to claim 6, the first lever includes a via part (54) into which the connection member is inserted.  A concave insertion groove is formed at an edge of the via part (fig. 2) and extends leftward therefrom to the left end of the first lever.  The connection member is formed with a support protrusion (48) extending downwardly that engages into such insertion groove and will provide support laterally upon sufficient lateral force being applied.  The support protrusions will engage with the inner side walls (generally identified as 60) within the insertion groove.


	With respect to claim 8, after hinge protrusions (52) of the connection member (38) are inserted into the hinge grooves (50) of the first lever (note above discussion with respect to claim 4), an end of the second lever is be inserted into the connection member so that the hinge protrusions (52) are no longer pushed inwardly.  As Chow does not appear to discuss inward pushing, the claim appears to be met.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over GB publication 1183446 in view of Macpherson (US patent 3,140,501).
	The GB publication discloses the invention substantially as is claimed.  The GB publication discloses a wiper device (fig. 1) for vehicle windshields.  The device includes a contact member (15) at least configured to wipe off foreign substances as claimed.  Note that such does not define any particular structure for the contact member not disclosed by the GB publication.  The device further includes a multi-level lever structure comprised of a first lever (13) pivotally connected to a second lever (12) and configured to press the contact member in contact with a windshield.  The lever structure includes a connection member (14, fig. 2) coupled with the second lever and hinge connected to the first lever by pins (22) received into bores (23) therein.  Such connection member provides for the first and second levers being hinge-connected.
	The GB publication discloses all of the above recited subject matter with the exception of an adapter configured to be coupled to the lever structure and connected to a wiper arm.
	The publication to Macpherson discloses a wiper device (10, fig. 1), including a wiper element or contact member (12) for wiping a windshield, wherein a lever structure composed of a plurality of levers (14, 15) supports the wiper element and is coupled to a wiper arm (not shown but disclosed, col. 2, lines 1-11) via an adapter (19’).
	It would have been obvious to one of skill in the art before the filing date of the claimed invention to provide the wiper device of the GB publication with an adapter joining the lever structure to a wiper arm, as clearly disclosed by Macpherson, to enable connection to a wiper arm for moving the wiper element over the surface to be wiped.

9 is rejected under 35 U.S.C. 103 as being unpatentable over GB publication 1183446 in view of Macpherson (US patent 3,140,501) as applied to claim 1 above, and further in view of Nakano et al (US patent application publication 2005/0166349).
The GB publication and the Macpherson publication disclose all of the above recited subject matter with the exception of a cover attached to the lever structure with an L-shaped connector on the lever structure engaging with the cover.
	The publication to Nakano discloses the provision of a cover (20, fig. 3) on a lever structure (4) of a wiper device (Fig 1B).  The cover is attached to the lever structure via L-shaped connectors (20g, fig. 4C) fixing the cover to the lever structure by engaging into such.
	It would have been obvious to one of skill in the art before the filing date of the claimed invention to employ a cover member on the lever structure of the modified GB publication wiper device, as clearly disclosed by Nakano, to improve airflow thereover (enhanced downforce, decreased wind resistance etc.) in known fashion.  L-shaped connectors fix the cover to the lever structure, as clearly suggested by Nakano, to ensure positive retention of the cover with the lever structure.  While Nakano suggests the L-shaped connectors as being on the cover to engage with the lever structure, to provide such L-shaped connectors on the lever structure instead for engagement with the cover appears but a mere reversal of what is suggested by Nakano.  Merely shifting the location of the connector between the cover and lever structure appears an obvious design choice as to the connector location, lacking any criticality of such location.





Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY K GRAHAM whose telephone number is (571)272-1274.  The examiner can normally be reached on 7:00am-3:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Gary K. Graham/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        


GKG
21 May 2021